Citation Nr: 9913659	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which confirmed a 10 percent evaluation 
for the service-connected low back disorder.  In a November 
1998 rating decision, the RO assigned a 20 percent evaluation 
to the low back disorder. 

As the 20 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has severe limitation of motion of the lumbar 
spine with evidence of pain on extreme ranges of motion.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for the 
service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5292 and 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for the 
service-connected lumbosacral strain, is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant 
evidence has been obtained with respect to the claim and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The service-connected lumbosacral 
strain has been evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 
maximum schedular evaluation of 40 percent will be assigned 
where there is evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 
percent evaluation encompasses situations where there is 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation, the maximum scheduler evaluation, is 
warranted where there is evidence of severe limitation of 
motion of the lumbar spine. 

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 
20 percent disability evaluation is assigned where there is 
evidence of moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability evaluation is 
warranted where there is evidence of severe intervertebral 
disc syndrome with recurring attacks, with intermittent 
relief.  A 60 percent evaluation, the maximum schedular 
evaluation, will be assigned where there is evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.

Where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC No-36-97 (December 12, 
1997).

II.  Factual Background

VA outpatient reports, dating from 1997 to 1998, do not 
reflect any history, subjective complaints or clinical 
findings with respect to the veteran's low back.

An April 1998 VA examination report reflects that the veteran 
weighed 340 pounds and had various disabilities to include, 
obesity, hypertension and diabetes mellitus.  The veteran 
related that his back was stiff when he rose, he had pain 
when he stood in the shower and that he had extreme 
difficulty cleansing himself after a bowel movement if it was 
performed early in the morning.  When the veteran prepared 
meals and cleaned his dishes, he reported that he would sit 
on a stool.  When he dressed himself, he related that he had 
difficulty reaching his shoes and would experience extreme 
pain when he would sit up or tie his shoes.  The veteran 
indicated that he would become stiff in a chair and that he 
could only drive for short periods of time because of 
stiffness.  He indicated that he brought groceries into his 
home in shifts in order to allow his back and legs to rest.  
He reported that he did not tolerate inclines or steps.  It 
was noted that the veteran was last employed in 1979 as a 
carpet cleaner and as a paper delivery man.  

On examination in April 1998, the veteran weighted 340 
pounds.  Pain was notable in the lower lumbosacral spine on 
direct palpation over the vertebral column at approximately 
L4-L5.  There was no muscle tightness palpable, muscle spasm 
or sciatic notch tenderness, bilaterally.  The veteran had 
forward flexion to 45 degrees, backward extension to 20 
degrees, flexion to the right and to the left was 25 and 20 
degrees, respectively, and bilateral rotation to 30 degrees, 
bilaterally. End points of range of motion were expressed due 
to pain without spasm palpable, but it was noted that the 
veteran's body girth restricted all but his rotating motion.  
The veteran had pain which increased with extended standing.  
He was unable to crouch or stand on either the left or the 
right leg as a result of unsteadiness.  The veteran's pain 
tolerance was noted to have been poor and he had no tolerance 
to resistance when his back was stressed using his arms and 
when he forward flexed to 90 degrees and was asked to pull up 
and push down against resistance.  The examiner indicated 
that previous X-rays of the lumbosacral spine were 
unremarkable.  The veteran was diagnosed as having chronic 
lower back strain, aggravated by obesity.  

A September 1998 VA examination report reflects that the 
veteran complained of having persistent low back discomfort, 
which was exacerbated by walking but relieved with sitting.  
The examiner indicated that the veteran's low back discomfort 
was so pronounced with ambulation that it profoundly limited 
his daily living activities.  Indeed, the veteran was 
prescribed a walking device which permitted him to sit 
intermittently and rest in-between intervals of ambulation.  
The examiner felt that the veteran's ambulation was essential 
for weight loss, which posed a significant obstacle to the 
veteran.  The examiner indicated that the veteran 
predominantly complained of lower back pain rather than leg 
pain.  There was some radiation in a sclerotomal pattern into 
the buttocks and posterior thigh; however, it did not radiate 
below the knee and was not accompanied by any numbness in the 
lower extremities.  

The VA examiner in September 1998 indicated that the veteran 
had had minimal treatment with respect to his low back during 
recent years and had accumulated considerable weight since 
the time of his original injury.  It was reported that the 
veteran had never received a brace for his low back because 
of his size.  The veteran reported that he took a variety of 
medications for his low back, which provided some small 
measure of relief but that he had not sought any other 
therapeutic effort.  It was reported that the veteran had 
attended physical therapy in previous years but with minimal 
effort as a result of his size.  The examiner related that 
the veteran had not used a transcutaneous electrical 
stimulation unit, but used a cane in his right hand.  The 
veteran had flare-ups with prolonged ambulation, but 
experienced relief when he sat.  The examiner commented that 
the veteran's low back and other disabilities such as, 
insulin-dependent diabetes mellitus, severe exogenous obesity 
and a tracheostomy, limited his ability to perform daily 
activities and caused him to lead a marginal existence 
centered around his medical problems.  

On examination of the lumbar spine in September 1998, the 
veteran stood with a normal stance.  The examiner noted that 
it was difficult to assess the loss of lumbar lordosis as a 
result of enormous girth; there was no limb length 
discrepancy.  The veteran had backward extension to 5 
degrees, forward flexion to 50 degrees, lateral bending to10 
degrees, without spasm, and lateral rotation to 10 degrees.  
The veteran complained of pain on extreme range of motion, 
particularly on lateral bending and extension.  There was no 
evidence of any muscle spasm palpated.  The veteran had mild 
tenderness over the lumbar spinous processes with mild 
tenderness over the posterior superior iliac spine.  Of note, 
the veteran had considerable psoriasis over the lumbar spine.  
The examiner found it impossible to report any postural 
abnormalities as a result of his enormous size; however, it 
appeared that there was no obvious loss of lumbar lordosis. 

During a neurological examination in September 1998, the 
veteran had 5/5 strength of the electrohydraulic lithotripsy, 
ankle dorsiflexion, plantar flexion and knee extension.  A 
straight leg raise test performed the seated position 
produced no leg discomfort and only minimal back discomfort.  
Internal and external rotation of the hips was not 
accompanied by pain even on extreme ranges of internal 
rotation.  When the veteran was in the supine position, 
straight leg raising was to 70 degrees and produced no leg 
discomfort and only minimal back discomfort.  The popliteal 
angles were approximately 30 degrees and range of motion of 
the hip was not accompanied by any discomfort.  The examiner 
commented that a Faber's test was difficult to perform as a 
result of the veteran's size, but was not considered 
abnormal, and a Hoover test revealed a good effort by the 
veteran.  An X-ray of the lumbar spine revealed normal 
lordosis with no marked facet hypertrophic changes and well 
maintained disk spaces.  The veteran was diagnosed as having 
a multitude of medical problems which profoundly limited his 
capacity to perform daily activities, such as insulin-
dependent diabetes mellitus, a prior tracheostomy owing to 
upper airway expiratory compromise and profound exogenous 
obesity.  In sum, the examiner concluded that most of the 
veteran's low back discomfort stemmed from his exogenous 
obesity, which represented an exacerbating condition 
superimposed on the pre-existing lumbar spondylosis. 

III.  Analysis

As to the schedular ratings pertaining to lumbosacral strain 
and limitation of motion, the Board finds that resolving all 
reasonable doubt in the veteran's favor, the medical evidence 
more nearly approximates the criteria for a 40 percent rating 
of severe limitation of motion pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  Recent VA examination findings 
reflect severe limitation of the lumbosacral spine with 
backward extension only to 5 degrees, lateral bending and 
lateral rotation to 10 degrees, respectively, and forward 
flexion only to 50 degrees.  Although recent VA examination 
findings do not reveal any deficits with respect to muscle 
strength, reflexes, or sensation, the veteran experienced 
pain on all extreme ranges of motions, particularly on 
lateral bending and backward extension.  As such, these 
clinical findings would be productive of an additional 
functional loss not specifically elicited during the recent 
examinations. 38 C.F.R. §§ 4.2, 4.40, 4.45. See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Given the clinical 
findings of severe limitation of motion with additional pain 
on motion, the Board finds that the service-connected 
lumbosacral strain more nearly approximates the criteria for 
a 40 percent rating, the maximum schedular evaluation, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Id.
  
As the VA examiner in September 1998 concluded that the 
majority of the veteran's current low back complaints 
appeared to have been more closely related to his non-service 
connected profound exogenous obesity, and the medical 
evidence does not reflect any clinical evidence of any 
neurological deficits or symptomatology, the Board finds, 
therefore, that a rating in excess of 40 percent is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

The benefit of doubt has been resolved in the veteran's favor 
to the extent indicated above.  38 U.S.C.A. § 5107(a).

In addition, there is no determination of marked interference 
with employment or frequent hospitalizations due to the 
service connected low back disability.  As noted in the 
preceding paragraph, the examiner concluded that the majority 
of the veteran's current low back complaints are a result of 
his non-service connected obesity.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 40 percent rating for the veteran's 
lumbosacral strain disability is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

